Title: To George Washington from Stephen Sayre, 3 January 1789
From: Sayre, Stephen
To: Washington, George



Sir
London 3d Jany 1789

Convinced, that your Excellency will be unanimously chosin President of the United States of America, before, or soon after, the receipt of this Letter, it is address’d to you, as such. I request it may be understood, that my continuance in this Country, is necessary for the settlement of my private affairs, and those honorable engagements, to some freinds here, which can never be alter’d by the Ties: or the disputes of Kings, or Nations. The principles of Justice, and rules of honor, are so far above all political contest, or general convulsions, as to leave me the right of observing them with my former Enemies; and yet preserve all due love for my native Country.
The Records of Congress will furnish some proposals, I made them, in 1785, for improving their Navy—the merits were, by Resolution, left to the single opinion of General Knox according to my particular Request.
Being made to understand, soon after, that Congress were unable to give me any thing, or any situation adequate to the object: I have, till this moment, waited Events.
It is now to be supposed, that the thirteen States, will immediately make some Efforts to establish a naval Force equal to their ability, if not equal to their wants: they must therefore, have one, or more Commissioners to effect it—I am now pretty well acquainted with the business of it, but if Congress should

think me worthy of this Commission, I could yet make myself more perfectly master of the Science, by attending the Dock Yards here or in France.
My advice would be to confine the present establishment to small Ships, & such a number of Frigates, as may be thought necessary, for peace only. In case of war, I can build them the only effective fighting Ships in the Universe—these shall not cost one half the money, which Ships of the Line now cost other Nations.
America may not be soon involved in war: but I should think it my duty to deposit a perfect Model, in case of death, in such manner, as may be thought most secure for if once the Idea finds its way into the world, all nations will, according to their abilities, embrace it.
Please to observe that, tho I think myself every way intitled to the high Commission before mentioned, I make no condition, but upon a decided favourable Report: as to the Invention offer’d.
If Congress should think it expedient to name a Consul General for this Country, I would endeavour to fulfill that Trust till farther orders and as I have some property here, I should require no advances with the Appointment.
Trusting your Excellency will think it your duty, to lay this Letter before the great Assembly of the States; I request the earliest Reply may be made thro the Ambassador at Paris or my Bankers here, Messrs Newenham & Co. I am most devotedly your Excellencys very obt Servt

Stephen Sayre

